UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA,

                        v.

    JOHNNY BEASON                                     Case No. 1:19-cr-00309 (TNM)

                        Defendant.


                                  MEMORANDUM ORDER

        Johnny Beason moves pro se for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i). 1 In early 2021, the Court sentenced him to 46 months of imprisonment and

36 months of supervised release after he pled guilty to possession of a firearm by a felon, in

violation of 18 U.S.C. § 922(g)(1). See Min. Order dated 3/1/2021; Plea Agreement at 1, ECF

No. 13. 2 Beason currently resides at Federal Correctional Institution Fort Dix. Mot. for

Reduction in Sen. at 13 (Mot.), ECF No. 39.

        After reviewing Beason’s arguments, the Court denies his request. Beason’s medical

conditions do not rise to the level of an extraordinary and compelling reason for compassionate

release. And even if they did, the § 3553(a) factors weigh against early release.

                                                 I.

        The Court briefly recounts the factual background of this case, which it has detailed

elsewhere. See United States v. Beason, 19-cr-00309 (TNM), Order (April 13, 2020), ECF No.


1
 Beason filed his motion pro se. See Mot. for Reduction in Sen., ECF No. 39. After the
Government responded, an attorney replied on Beason’s behalf. See Notice of Att’y
Appearance, ECF No. 43; Reply, ECF No. 44 (filed by attorney Benjamin Flick).
2
  All page numbers refer to the pagination generated by the Court’s CM/ECF electronic filing
system.
19 (April 13 Order). In late 2019, a Metropolitan Police officer spotted Beason sitting in a car.

See Statement of Offense at 2, ECF No. 14. Based on information that Beason might possess a

firearm, the officer asked him to step out of his vehicle. Id. Officers observed a handgun with

an extended magazine in the seat where Beason had been sitting. Id. Beason had several prior

felony convictions—all involving firearms. Id. at 3. So he was charged with and pled guilty to

one count of possession of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1). See Plea

Agreement at 1.

        Beason suffers from several preexisting medical conditions. Mot. at 2. He is concerned

for his health and safety because of how FCI Fort Dix is handling the COVID-19 pandemic and

seeks a reduction of his sentence to time served. Id. at 23. The Government opposed the motion,

see Opp’n, ECF No. 42, and Beason replied, see Reply, ECF No. 44. The motion is now ripe.

                                                   II.

        A defendant seeking compassionate release “has the burden of establishing that he is

eligible for a sentence reduction under § 3582(c)(1)(A)(i).” United States v. Holroyd, 464 F.

Supp. 3d 14, 17 (D.D.C. 2020). Sentence reduction is appropriate only if the defendant has first

exhausted available administrative remedies. 18 U.S.C. § 3582(c)(1)(A). If all administrative

remedies have been exhausted, a court may reduce a term of imprisonment if, “after considering

the factors set forth in [18 U.S.C.] section 3553(a) to the extent that they are applicable, . . . it

finds that . . . extraordinary and compelling reasons warrant such a reduction.” United States v.

Jackson, 2021 WL 1299439, at *1 (D.D.C. Apr. 7, 2021) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)),

aff’d, 26 F.4th 994 (D.C. Cir. 2022). Among those factors are “the nature and circumstances of

the offense and the history and characteristics of the defendant,” as well as the need “to protect

the public from further crimes.” 18 U.S.C. § 3553(a)(1)–(2). Thus, courts “consider the



                                                    2
anticipated effect of compassionate release on crime and public safety for defendant-filed

motions as part of their weighing of relevant considerations.” United States v. Long, 997 F.3d

342, 356 (D.C. Cir. 2021).

                                                III.

        Beason argues first that the risk to his health posed by his preexisting medical conditions

is an extraordinary and compelling reason for his compassionate release. 3 Second, he argues that

the § 3553(a) factors weigh in his favor because of his exceptional behavior in prison, the small

amount of time remaining on his sentence, and the negligible danger posed to the community by

his release.

                                                A.

        Beason asserts that even though he has been vaccinated against COVID-19, he has

“documented medical conditions that place him at higher risk for [an] adverse outcome or

death,” especially considering the environment at FCI Fort Dix. Mot. at 8. Beason’s medical

conditions include obesity, hypertension, a 20-plus year history as a smoker, gastro-esophageal

reflux disease (GERD), and a depression/anxiety disorder. Id. at 2. The Court first describes the

conditions at FCI Fort Dix and then addresses each of these conditions.




3
  Beason has exhausted his administrative remedies before the Bureau of Prisons under 18
U.S.C. § 3582(c)(1)(A), so his motion is properly before this Court. See Mot. at 6–7 (claiming
Beason has exhausted his administrative remedies); Opp’n at 13 (agreeing Beason has exhausted
his administrative remedies).



                                                 3
         Beason’s motion assumes that he would be safer from COVID-19 outside prison. He

argues that FCI Fort Dix has a high infection rate, that it has an ineffective testing strategy, and

that staff do not follow proper COVID-19 prevention guidelines. 4 See Mot. at 14–15.

         But the available evidence suggests the current conditions at FCI Fort Dix are not so dire.

The prison has completed 300 staff inoculations and 2,942 inmate inoculations. See Federal

Bureau of Prisons, COVID-19: Coronavirus. 5 FCI Fort Dix has an inmate population of 2,972

(excluding the satellite camp), so its inmate vaccination rate is nearly 99%. See Federal Bureau

of Prisons, FCI Fort Dix. 6 The Court recognizes that the close quarters of incarceration can

facilitate transmission of COVID-19, but this vaccination rate is far higher than the 67.5%

vaccination rate in Washington, D.C., where Beason proposes to live if released. See Mayo

Clinic, U.S. COVID-19 vaccine tracker: See your state’s progress 7 (listing the District’s

vaccination rate); Reply at 16 (stating Beason would live with his mother in the District if

released); accord United States v. Mitchell, No. CR 08-007, 2020 WL 7181118, at *7 (E.D. Pa.

Dec. 7, 2020) (stating infection rates outside prisons can offset concerns about a greater risk of

contracting COVID-19 in prison). More, there are no active inmate cases at FCI Fort Dix and




4
  If Beason means to challenge his conditions of confinement on constitutional grounds, this
motion is not the proper method. Instead, he must file a separate civil action against the prison.
See United States v. Edwards, No. CR 03-234 (JDB), 2021 WL 3128870, at *6 (D.D.C. July 22,
2021) (denying due process and Eighth Amendment arguments because “a compassionate
release motion . . . is not the appropriate mechanism or vehicle to raise such a claim of alleged
constitutional violations”) (cleaned up), aff’d, No. 21-3062, 2022 WL 1769144 (D.C. Cir. June 1,
2022).
5
    Available at: https://www.bop.gov/coronavirus (last visited June 23, 2022).
6
    Available at: https://www.bop.gov/locations/institutions/ftd (last visited June 23, 2022).
7
  Available at: https://www.mayoclinic.org/coronavirus-covid-19/vaccine-tracker (last visited
June 23, 2022).


                                                   4
only four active staff cases. See Federal Bureau of Prisons, COVID-19: Coronavirus (last visited

June 23, 2022). Beason thus fails to show that FCI Fort Dix is appreciably more dangerous than

the conditions outside the prison.

       Beason claims that FCI Fort Dix is likely undercounting its positive case rate because it

allegedly does not perform surveillance testing nor does it test vaccinated individuals. See Reply

at 3–4. Perhaps so. But COVID cases are likely undercounted outside of prison, too. See, e.g.,

Carey Goldberg, Just How Wildly Are Covid Cases Undercounted?, Bloomberg (June 4, 2022),

https://bloom.bg/3QXEKcP (stating that COVID-19 cases in New York City could be 31 times

higher than the official count). Beason presents no evidence that the undercounting inside prison

is worse than elsewhere. Beason also claims that the Bureau of Prisons has sometimes revised

its COVID-19 statistics. See Reply at 4. In one instance, he says that the Bureau “magically”

made four staff deaths disappear. Id. But Beason points to no coverup or malpractice by the

Bureau. Its correction may have been merely to reverse a clerical error, or the staff deaths may

have been initially incorrectly attributed to COVID-19. Without more, this is not a justification

for compassionate release.

       Now consider Beason’s particular health conditions. Start with his obesity. The Centers

for Disease Control and Prevention (CDC) defines obesity as having a body mass index of 30 or

more and defines being overweight as having a body mass index (BMI) of 25 or more. See

CDC, People with Certain Medical Conditions: Overweight and Obesity. 8 “The risk of severe

illness from COVID-19 increases sharply with higher BMI.” Id.




8
 Available at: https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html (last updated May 2, 2022).


                                                5
         Beason first claimed he had a BMI of 30. See Mot. at 8. But the most recent official

record of Beason’s weight says that as of January 2022 he has a BMI of 25.5. Gov. Ex. 4, ECF

No. 42-4 (excerpt of Beason’s medical records); see also Opp’n at 16. Beason disputes this

record and submitted a revised estimate of his BMI, together with a sworn declaration about his

weight, claiming he currently has a BMI of 29.8. Reply at 6.

         The Court hesitates to disregard official medical records. But even crediting Beason’s

assertion about his BMI, it does not qualify as an extraordinary and compelling reason for

compassionate release. In United States v. Jackson, 26 F.4th 994, 1001–02 (D.C. Cir. 2022), the

D.C. Circuit affirmed the denial of a motion for compassionate release in a case in which the

inmate argued he was obese. The Circuit noted that “the nation suffers from an epidemic of

obesity,” so obesity does not qualify as an “extraordinary circumstance.” Id. at 1002. Beason

responds that Jackson did not hold “as a categorical matter” that “obesity could never qualify as

an extraordinary and compelling circumstance.” Reply at 7 (cleaned up). But even if Beason’s

reading of Jackson is accurate, he makes no attempt to factually differentiate his case. The Court

thus finds Jackson applies and that even granting Beason’s claim that he is obese, he does not

show sufficient cause for compassionate release.

         Now move to Beason’s hypertension. He argues that many courts have granted

compassionate release based on an inmate’s hypertension. See Reply at 10 (collecting cases).

Fair enough. But none of those cases binds the Court. And the same arguments that support

denying Beason’s obesity arguments favor denying his arguments about hypertension.

Hypertension is even more common in the United States than obesity. Compare CDC, Facts

About Hypertension 9 (stating that 47% of U.S. adults suffer from hypertension or are taking



9
    Available at: https://www.cdc.gov/bloodpressure/facts.htm (last updated September 27, 2021).


                                                 6
medication for hypertension), with CDC, Adult Obesity Facts 10 (stating that 41.9% of U.S. adults

suffer from obesity). More, the CDC qualifies hypertension as only a “possibl[e]” risk factor for

severe illness from COVID-19. CDC, People with Certain Medical Conditions (last visited June

23, 2022). For these reasons, it does not qualify as an “extraordinary and compelling” reason for

Beason’s compassionate release. 11

          Consider next Beason’s status as a former smoker, his GERD, and his anxiety and

depression. Beason’s medical records do not show that he suffers from any ailments associated

with smoking. See generally Mot.; see also Opp’n at 17. With no specific smoking-related

illnesses, his status as a former smoker is neither extraordinary nor compelling. See CDC,

Benefits of Quitting (stating that the health risks of smoking decrease sharply over time) 12; see

also United States v. Shepard, No. CR 07-85 (RDM), 2021 WL 848720, at *7 (D.D.C. Mar. 4,

2021) (“[Shepard’s] borderline obesity, high blood pressure, and smoker’s cough may have been

risk factors for COVID-19, but now that he has received the vaccine, those conditions by

themselves do not merit release from prison.”).




10
     Available at: https://www.cdc.gov/obesity/data/adult.html (last updated May 17, 2022).
11
   The parties dispute whether Beason currently takes medication for his hypertension.
Compare Opp’n at 16 (“[T]he defendant’s medical records confirm that he has been diagnosed
with essential (primary) hypertension, [but] they do not indicate that he takes any form of
medication for that condition.”), with Reply at 9 n.11 (referring to Beason’s medical records and
claiming they “show[] he was prescribed AmLODIPine for his hypertension on August 6,
2021”). Beason’s reading of his medical record is correct. See Mot. at 40 (prescribing
amLODIPine for “[e]ssential (primary) hypertension” and instructing Beason to “[t]ake one
tablet (10 MG) by mouth each day x 365 day(s)”). Because an FCI Fort Dix doctor prescribed
Beason medication for his hypertension, the Court rejects Beason’s argument that he is not
receiving “appropriate medical treatment” for this condition at FCI Fort Dix. See Reply at 10.
12
     Available at: https://bit.ly/3OEcuKe (last visited June 23, 2022).



                                                   7
        The CDC does not identify GERD as increasing a person’s risk of severe illness caused

by COVID-19. See CDC, People with Certain Medical Condition (last visited June 23, 2022)

(omitting any mention of GERD as a risk factor for severe illness from COVID-19). Moving to

Beason’s anxiety and depression, the CDC does recognize “mood disorders” as a risk category

for more severe illness from COVID-19. See id. But in the most recent medical record Beason

submitted that discusses his mental health, the evaluating physician reported that “his mood,

energy, and sleep are okay.” Mot. at 36. The doctor also noted that Beason was being offered

mental health medication, but he refused to take it. Id. Beason cannot request release based on a

condition for which he refuses treatment. Thus, none of these conditions justifies release. 13

        Finally, the Court notes that Beason is fully vaccinated. See Mot. at 12. He refused a

booster shot but claims he did so because the prison offered it to him four months after his

second dose. Reply at 4. He points out that the CDC recommends most individuals wait five

months before receiving another shot. Id. at 4–5. He says he has since requested the booster but

has yet to receive it. Id. at 5.

        Although the Court is concerned that Beason has not yet been able to receive a booster,

his lack of a booster is not an “extraordinary or compelling” reason for his compassionate




13
   Beason argues that even if his conditions do not individually meet the standard for release,
they do when combined. But Beason fails to justify this argument apart from a citation to an
order in another criminal case. See Reply at 10 (citing United States v. Washington, No. 11-cr-
105 (RCL), ECF No. 62 at 5–6 (D.D.C. Aug. 21, 2020)). There, the prisoner suffered from
conditions that Beason does not have, including asthma and cancer that was only recently in
remission. This case thus provides little guidance here, and with no more evidence provided by
Beason, the Court does not find the combination of his conditions justifies release. See Shepard,
2021 WL 848720, at *7 (holding that borderline obesity, high blood pressure, and smoker’s
cough, together with a “laundry list of other minor ailments, even in combination” did not justify
compassionate release). Sadly, many federal inmates suffer from a combination of maladies.
Compassionate release is reserved for extraordinary cases, not for defendants with an assortment
of relatively typical health issues.


                                                 8
release. There is no evidence that Beason requested a booster a year ago—when the five months

elapsed—rather than very recently. More, the Bureau of Prisons states that “[v]accine doses are

available at [every federal prison] for newly admitted and existing inmates” and that “[i]nmates

have also been offered booster shots in accordance with CDC guidance.” Bureau of Prisons,

COVID-19: Coronavirus (last visited June 23, 2022) (emphasis added).

         Beason’s claim would fare better if he could establish that the prison had improperly

denied him a booster shot or cannot administer one to him. See, e.g., United States v. Broadfield,

5 F.4th 801, 803 (7th Cir. 2021) (stating “vaccines offer relief far more effective than a judicial

order” but recognizing that inmates unable to receive a vaccine have more meritorious claims for

compassionate release than most). But Beason has not shown that. And even though a booster

would better protect him against severe illness from COVID-19, Bureau of Prison guidelines still

consider him “fully vaccinated.” See Federal Bureau of Prisons, Federal Bureau of Prisons

Clinical Guidance: COVID-19 Vaccine Guidance at 1 (February 25, 2022). 14 Thus, Beason’s

lack of a booster shot does not qualify as an extraordinary and compelling reason for his release.

         The Court recognizes the worry and uncertainty prisoners like Beason face during a

pandemic. Beason has legitimate concerns that the Court does not seek to trivialize. But none of

Beason’s conditions are extraordinary or compelling, and therefore they do not meet the standard

for compassionate release under § 3582(c)(1)(A)(i).

                                                 B.

         Even if Beason “had presented extraordinary and compelling reasons for release, the

Court may reduce his term of imprisonment only if the balance of the § 3553(a) factors favor his




14
     Available at: https://www.bop.gov/resources/pdfs/covid_19_vaccine_guidance_v17.pdf.


                                                  9
release.” United States v. Dempsey, 2021 WL 2073350, at *4 (D.D.C. May 24, 2021) (cleaned

up). Among those factors are “the nature and circumstances of the offense and the history and

characteristics of the defendant,” as well as the need for the sentence to “reflect the seriousness

of the offense” and “to protect the public from further crimes.” 18 U.S.C. § 3553(a)(1)–(2). The

§ 3553(a) factors counsel against Beason’s release.

         Start with the nature and circumstances of the offense and Beason’s history. This offense

involved a firearm, and Beason has been convicted of three prior offenses, each involving

possession of a loaded handgun. See April 13 Order at 2. Firearms offenses are serious crimes.

And when officers arrested Beason for this offense, he was still under supervision for his prior

firearms-related conviction. Id. Thus, Beason’s repeated possession of firearms over many

years suggests a high probability of recidivism. See also U.S. Sent’g Comm’n, Recidivism

Among Federal Firearms Offenders at 4 (June 2019) (stating that firearms offenders of every age

group recidivate at a higher rate and more quickly than non-firearms offenders and are more

likely to be rearrested for serious crimes). This history weighs heavily against release.

         The Court recognizes that Beason has been a model inmate. He has received no

disciplinary infractions despite FCI Fort Dix citing more inmates for infractions than almost any

other federal prison. See Reply at 11. Over the past five months, he has taken several classes

offered at FCI Fort Dix, including courses on drug education, parenting, and brain health. Mot.

at 17.

         But although the Court is encouraged by Beason’s commitment to improving himself, it

must view these recent improvements against the backdrop of his long string of felonies.

Without a longer record of good behavior, the Court is unpersuaded that Beason would no longer

endanger his community if released early. Indeed, although Beason argues any risk he poses to




                                                 10
the community “can be abated through modification of the existing conditions of supervised

release,” the fact that Beason was on supervised release when arrested for the present crime

suggests otherwise. Id. at 23.

       Finally, the Court notes that FCI Fort Dix is likely to imminently release Beason to a

halfway house to serve out the remaining six months of his sentence. See Reply at 1–2. This

new environment will likely alleviate many of Beason’s concerns about the safety of FCI Fort

Dix. And the supervision provided by the halfway house will offer greater protection to the

community than releasing Beason to live with his mother.

                                               IV.

       For these reasons, it is hereby ORDERED that Defendant’s Motion for Reduction in

Sentence is DENIED.


                                                                         2022.06.29
                                                                         14:07:56 -04'00'
Dated: June 29, 2022                                 TREVOR N. McFADDEN, U.S.D.J.




                                               11